Case 6:21-cv-00162-ADA-JCM Document 80 Filed 05/18/21 Page 1 of 4 FILED
                                                                May 18, 2021
                                                           CLERK, U.S. DISTRICT COURT
                                                           WESTERN DISTRICT OF TEXAS

                                                                          IR
                                                        BY: ________________________________
                                                                                DEPUTY
Case 6:21-cv-00162-ADA-JCM Document 80 Filed 05/18/21 Page 2 of 4
Case 6:21-cv-00162-ADA-JCM Document 80 Filed 05/18/21 Page 3 of 4
Case 6:21-cv-00162-ADA-JCM Document 80 Filed 05/18/21 Page 4 of 4
